59 N.Y.2d 796 (1983)
Morgan Services, Inc., Respondent,
v.
Lavan Corporation, c/o Hotel Lafayette, Appellant.
Court of Appeals of the State of New York.
Argued May 2, 1983.
Decided June 2, 1983.
Lawrence A. Schulz for appellant.
Gerard J. O'Brien for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS concur.
*797MEMORANDUM.
The order of the Appellate Division should be modified by reducing the total damages awarded to $23,092.06 and, as so modified, should be affirmed, with costs to plaintiff.
The Appellate Division having affirmed the Trial Judge's findings that both contracts were breached by defendant, that issue is beyond our review. On the principle of Truck Rent-A-Center v Puritan Farms 2nd (41 N.Y.2d 420) we agree with the conclusion of both courts below that the provision for liquidated damages in the rental contract bore a reasonable relation to the amount of probable actual harm for breach of that contract, there being uncertainty concerning the re-rental or sale value of the uniforms supplied by plaintiff under the contract. The parties agreed that the correct damage figure on this contract is $2,971.19.
As to the laundry contract, the Trial Judge made no award, finding that plaintiff incurred no expense and was not entitled to liquidated damages. The Appellate Division concluded that the liquidated damage clause was legal and *798 proper and we agree, the damages being unpredictable in view of the labor and capital costs that the contract involved and the uncertainty that after a contract breach they would be fully utilized during the remainder of the contract term. On this contract, the Appellate Division adopted the amount, $20,120.87, mistakenly fixed by the Trial Judge as the damages for the rental contract. We find the weight of the evidence to support the method of calculation used by the Appellate Division.
Accordingly, plaintiff is entitled to total damages of $23,092.06.
Order modified in accordance with the memorandum herein and, as so modified, affirmed, with costs to plaintiff.